DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 16 June 2021has been considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the specification, abstract and claims filed on 18 May 2021, and the application is being examined on the basis of the amended disclosure.
Claims 1, 2, 4-6, 17-18, 26, 28, 40, 45-47, 49, and 68-73 are pending. 
Claims 1, 2, 4-6, 17-18, 26, 28, 40, 45-47, 49, and 68-73 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Continuation of Application PCT/US2020/018677 and has been accorded the benefit of the original priority date.
	


Specification
The abstract of the disclosure is objected to because the abstract is too brief and fails to adequately describe the nature and gist of the technical disclosure (see 37 C.F.R 1.72 (b)).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
Examiner acknowledges Applicant’s duty to disclose relevant information to the office under 37 CFR 1.56(a). 37 CFR 1.97 and 1.98 provide a mechanism by which applicants may comply with that duty. The rules do not require applicant to file unreviewed or irrelevant documentation. IDS submissions, like other submissions, are subject to the provisions of 37 CFR 10.18 which requires that an IDS be reviewed to assure its submission does not cause unnecessary delay or needlessly increase the cost of examination. This would be considered in bad faith. Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2nd 1823, 1831 (Fed. Cir. 1995) (“burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith”). See MPEP 2001.

It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.13.

Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

The Examiner further notes that the Information Disclosure Statement(s) (IDS), fail(s) to indicate the relevance of each item listed. Given the large number of items listed on the IDS document(s), the Office respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance of each corresponding reference listed on the IDS document(s) relating to examination of the instant application (e.g. pertinent paragraphs, columns, line numbers, drawings, etc.). Doing so would help ensure that information relevant to the validity of any issued patent is not overlooked.

It is noted that it is impractical for the Examiner to review the references thoroughly in view of the number of references cited. By signing the accompanying IDS document(s), the examiner is acknowledging the submission of the document(s) and indicating that only a cursory review has been made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 72 line 1 (“at least about 100 devices”) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, one of ordinary skill would not be reasonably apprised of the minimum number of devices before the number is no longer “about” 100. Examiner suggests amendment to “at least 100 devices”, or e.g. “at least 95 devices” etc.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 28, 40, and 45-47 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program that does not have a tangible form. Claims to products that do not have a tangible form, such as information (“data per se”) or a computer program (“software per se”) do not fall into any of the statutory categories and are therefore ineligible under 35 USC 101. (see MPEP 2106.03) In this case  the claims are directed to “A non-transitory computer readable program instructions” – that is, a product which is a computer program that does not have a tangible form. Accordingly, the claims are properly rejected under 35 USC 101 as they are directed to non-statutory subject matter.

Examiner notes in the interest of compact prosecution that amendment to include “non-transitory computer readable media storing program instructions” would overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 17-18, 26, 28, 40, 45-46, 49, 68-69, and 73 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagel et al., US Pg-Pub 2016/0202589.

Regarding Claim 1, Nagel discloses:
A system (see fig. 1) for controlling one or more devices (smart window(s) 102) of a facility, ([0013] “a building”) the system comprising: a hierarchy of controllers (controllers, 114, 116, 118, 120) comprising a plurality of control levels ([0014] “Control is distributed across one or more first control systems 114, with one in each smart window 102, one or more second control systems 116, with one in each intelligent window controller 104 and/or in one or more user devices 136 in some embodiments, a third control system 118 in a command and communication device 106, and a fourth control system 120 in a server 108 coupled to a network 110.”) 
of which (i) a first control level is physically disposed in the facility ([0015] “For example, each windowed room in a building could have one or more smart windows 102 and a single intelligent window controller 104 for that room.”)
and (ii) a second control level is disposed outside of the facility, (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)
the first control level configured to communicatively couple to the one or more devices (see fig. 2, depicting electrochromic window 204 and module 206, including control system 114 and driver 208) and control, or direct control of, the one or more devices that are disposed in the facility, ([0018] “The control system 114, shown as the first control system 114 in FIG. 1, provides local control for the electrochromic window 204 via the voltage or current driver 208.”)
and which hierarchy of controllers comprises one or more controllers configured to dynamically alter their role in the hierarchy of controllers. ([0023] “control is generally distributed across and movable among the first control system(s) 114, the second control system(s) 116, the third control system 118 and the fourth control system 120” “Each of the control systems 114, 116, 118, 120 can communicate with each other control system 114, 116, 118, 120, and can update respective rules 502, 504, 506, 508 as self-directed or directed by another one or combination of the control systems 114, 116, 118, 120. Control can be cooperative, voted, directed, co-opted, overridden, local, distributed, hierarchical, advisory, absolute, and so on, in various combinations at various times during operation of the system”)
Regarding Claim 2, Nagel discloses all of the limitations of parent claim 1,
Nagel further discloses:
wherein the first control level is controlled by at least one higher control level of the plurality of control levels.  ([0019] “The second control system 116 participates in distributed control with the first control system 114 of the smart window 102, or can override the first control system 114. In some embodiments, the second control system 116 relays direction from the third control system 118 of the command and communication device, or the fourth control system 120 of the server 108, to one or more smart windows 102.”)

Regarding Claim 4, Nagel discloses all of the limitations of parent claim 1,
Nagel further discloses:
wherein the second control level comprises one or more controllers that are disposed in the cloud.  (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)

Regarding Claim 5, Nagel discloses all of the limitations of parent claim 4, 
Nagel further discloses:
wherein the at least one higher control level comprises one or more controllers configured to dynamically alter their role in the hierarchy of controllers.  ([0023] “control is generally distributed across and movable among the first control system(s) 114, the second control system(s) 116, the third control system 118 and the fourth control system 120” “Each of the control systems 114, 116, 118, 120 can communicate with each other control system 114, 116, 118, 120, and can update respective rules 502, 504, 506, 508 as self-directed or directed by another one or combination of the control systems 114, 116, 118, 120. Control can be cooperative, voted, directed, co-opted, overridden, local, distributed, hierarchical, advisory, absolute, and so on, in various combinations at various times during operation of the system”)

Regarding Claim 6, Nagel discloses all of the limitations of parent claim 1,
Nagel further discloses:
wherein the first control level comprises at least one controller that is configured to directly control the one or more devices.  ([0018] “The control system 114, shown as the first control system 114 in FIG. 1, provides local control for the electrochromic window 204 via the voltage or current driver 208.”)



Regarding Claim 17, Nagel discloses all of the limitations of parent claim 1,
Nagel further discloses:
wherein the one or more devices comprise a tintable window.  ([0018] “electrochromic window 204” [0018] “control transmissivity of the electrochromic window 204” nb. i.e. “tint” control. see [0012].)

Regarding Claim 18, Nagel discloses all of the limitations of parent claim 1,
Nagel further discloses:
wherein the one or more devices comprise a sensor, or an emitter. (see fig. 2, Smart windows include one or more sensor(s) 212).

Regarding Claim 26, Nagel discloses:
A non-transitory computer readable program instructions ([0035] “The embodiments can also be embodied as computer readable code on a tangible non-transitory computer readable medium.”)  for controlling one or more devices (smart window(s) 102)  of a facility, ([0013] “a building”) the non-transitory computer readable program instructions, when executed by one or more processors operatively coupled to the one or more devices, cause the one or more processors to execute one or more operations comprising: controlling, or directing control of, the one or more devices disposed in the facility, ([0018] “The control system 114, shown as the first control system 114 in FIG. 1, provides local control for the electrochromic window 204 via the voltage or current driver 208.”)
which one or more processors are included in a hierarchy of controllers (controllers, 114, 116, 118, 120) that comprises a plurality of control levels ([0014] “Control is distributed across one or more first control systems 114, with one in each smart window 102, one or more second control systems 116, with one in each intelligent window controller 104 and/or in one or more user devices 136 in some embodiments, a third control system 118 in a command and communication device 106, and a fourth control system 120 in a server 108 coupled to a network 110.”) 
of which (i) a first control level is physically disposed in the facility ([0015] “For example, each windowed room in a building could have one or more smart windows 102 and a single intelligent window controller 104 for that room.”)
and (ii) a second control level is disposed outside of the facility, (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)
which first control level is configured to communicatively couple to the one or more devices, (see fig. 2, depicting electrochromic window 204 and module 206, including control system 114 and driver 208)
and which hierarchy of controllers comprises one or more controllers configured to dynamically alter their role in the hierarchy of controllers.  ([0023] “control is generally distributed across and movable among the first control system(s) 114, the second control system(s) 116, the third control system 118 and the fourth control system 120” “Each of the control systems 114, 116, 118, 120 can communicate with each other control system 114, 116, 118, 120, and can update respective rules 502, 504, 506, 508 as self-directed or directed by another one or combination of the control systems 114, 116, 118, 120. Control can be cooperative, voted, directed, co-opted, overridden, local, distributed, hierarchical, advisory, absolute, and so on, in various combinations at various times during operation of the system”)

Regarding Claim 28, Nagel discloses all of the limitations of parent claim 26,
Nagel further discloses:
wherein at least a portion of logic of the hierarchy of controllers is disposed externally to the facility (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)

Regarding Claim 40, Nagel discloses all of the limitations of parent claim 28,
Nagel further discloses:
wherein at least a portion of the logic of the hierarchy of controllers is disposed in a cloud.  (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)

Regarding Claim 45, Nagel discloses all of the limitations of parent claim 26,
Nagel further discloses:
wherein the one or more devices comprise a tintable window. ([0018] “electrochromic window 204” [0018] “control transmissivity of the electrochromic window 204” nb. i.e. “tint” control. see [0012].)

Regarding Claim 46, Nagel discloses all of the limitations of parent claim 45, 
Nagel further discloses:
further comprising facilitating adjustment of tint of the tintable window at least in part by considering dynamic user input. ([0012] “The smart window system combines input from sensors integrated with the smart windows, user input, and information and direction from the network to control the smart windows in an interactive, adaptive manner.” see also claim 14. “…the plurality of window controllers configured to convey a user request from the network, to control the plurality of electrochromic windows.”)

Regarding Claim 49, Nagel discloses:
A method (see fig. 6) for controlling one or more devices (smart window(s) 102)  of a facility, ([0013] “a building”) the method comprising: controlling, or directing control of,  the one or more devices that are disposed in the facility (see fig. 6, 602. “Control transmissivity of smart windows from first control systems of smart windows”)
with a hierarchy of controllers (controllers, 114, 116, 118, 120)  that comprises a plurality of control levels ([0014] “Control is distributed across one or more first control systems 114, with one in each smart window 102, one or more second control systems 116, with one in each intelligent window controller 104 and/or in one or more user devices 136 in some embodiments, a third control system 118 in a command and communication device 106, and a fourth control system 120 in a server 108 coupled to a network 110.”)
of which (i) a first control level is physically disposed in the facility, ([0015] “For example, each windowed room in a building could have one or more smart windows 102 and a single intelligent window controller 104 for that room.”)
and (ii) a second control level is disposed outside of the facility, (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)
and which hierarchy of controllers comprise one or more controllers configured to dynamically alter their role in the hierarchy of controllers.  ([0023] “control is generally distributed across and movable among the first control system(s) 114, the second control system(s) 116, the third control system 118 and the fourth control system 120” “Each of the control systems 114, 116, 118, 120 can communicate with each other control system 114, 116, 118, 120, and can update respective rules 502, 504, 506, 508 as self-directed or directed by another one or combination of the control systems 114, 116, 118, 120. Control can be cooperative, voted, directed, co-opted, overridden, local, distributed, hierarchical, advisory, absolute, and so on, in various combinations at various times during operation of the system”)

Regarding Claim 68, Nagel discloses all of the limitations of parent claim 49,
Nagel further discloses:
wherein the second control level comprises one or more controllers that are disposed in the cloud.  (fig. 1, fourth control system 120, depicted ‘in the cloud’ network 110, see e.g. [0021] “(e.g., in the fourth control system 120 or elsewhere in the cloud).”)

Regarding Claim 69, Nagel discloses all of the limitations of parent claim 49,
Nagel further discloses:
controlling, or directing control of, an environment of the facility at least in part by controlling the one or more devices.  ([0018] “electrochromic window 204” [0018] “control transmissivity of the electrochromic window 204” nb. i.e. “tint” control. [0024] “For example, if the weather information indicates cloud cover, or sensors 212 are picking up lowered light levels, the system could direct an increase in transmissivity of the smart windows 102, to let more natural light in to the building.”)

Regarding Claim 70, Nagel discloses all of the limitations of parent claim 49,
Nagel further discloses:
wherein the one or more devices comprise a tintable window.  ([0018] “electrochromic window 204” [0018] “control transmissivity of the electrochromic window 204” nb. i.e. “tint” control. see [0012].)

Regarding Claim 73, Nagel discloses all of the limitations of parent claim 49,
Nagel further discloses:
wherein the facility comprises a multi-story building. (see [0015] e.g. “each floor or level in the building”)

Claim(s) 47, 71, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel; alternatively over Nagel in view of Brown et al., US Pg-Pub 2014/0236323.

Regarding Claim 47, Nagel teaches all of the limitations of parent claim 46, 
Nagel differs from the claimed invention in that:
Nagel discloses a plurality of tintable windows, and does not specify that there are at least 20 tintable windows.

However, duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B, citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and Examiner is unable to find any evidence in the disclosure that the number of windows being at least twenty produces a new and unexpected result; and accordingly the invention is obvious.

Alternatively, Brown teaches a multi-controller system for a plurality of tintable windows in a building where the number of windows numbers at least 180. (see fig. 15, depicting 45 windows per side of a building). Examiner finds 1) that the prior art contained a device (method, product, etc.) which differs from the claimed device by the substitution of some components with other components (i.e. the teachings of Nagel, differ in the size of the building.) 2) the substituted components and their functions were known in the art (i.e. the larger building of Brown) and 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable, at least because Brown teaches that buildings with a large number of tintable windows are suitably controlled by window controllers, such as the controllers of Nagel. Accordingly, the claim is obvious.


Regarding Claim 71, Nagel teaches all of the limitations of parent claim 70,
Nagel differs from the claimed invention in that:
Nagel discloses a plurality of tintable windows, and does not specify that there are at least 20 tintable windows.

However, duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B, citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and Examiner is unable to find any evidence in the disclosure that the number of windows being at least twenty produces a new and unexpected result; and accordingly the invention is obvious.

Alternatively, Brown teaches a multi-controller system for a plurality of tintable windows in a building where the number of windows numbers at least 180. (see fig. 15, depicting 45 windows per side of a building). Examiner finds 1) that the prior art contained a device (method, product, etc.) which differs from the claimed device by the substitution of some components with other components (i.e. the teachings of Nagel, differ in the size of the building.) 2) the substituted components and their functions were known in the art (i.e. the larger building of Brown) and 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable, at least because Brown teaches that buildings with a large number of tintable windows are suitably controlled by window controllers, such as the controllers of Nagel. Accordingly, the claim is obvious.

Regarding Claim 72, Nagel teaches all of the limitations of parent claim 49,
Nagel differs from the claimed invention in that:
Nagel discloses a plurality of tintable windows (devices may be windows, see claim 70), but does not specify that there are at least 100 devices.

However, duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B, citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and Examiner is unable to find any evidence in the disclosure that the number of windows being at least twenty produces a new and unexpected result; and accordingly the invention is obvious.

Alternatively, Brown teaches a multi-controller system for a plurality of tintable windows in a building where the number of windows numbers at least 180. (see fig. 15, depicting 45 windows per side of a building). Examiner finds 1) that the prior art contained a device (method, product, etc.) which differs from the claimed device by the substitution of some components with other components (i.e. the teachings of Nagel, differ in the size of the building.) 2) the substituted components and their functions were known in the art (i.e. the larger building of Brown) and 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable, at least because Brown teaches that buildings with a large number of tintable windows are suitably controlled by window controllers, such as the controllers of Nagel. Accordingly, the claim is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shrivastava et al., US Pg-Pub 2015/0116811 – commonly assigned at the time of filing.
Hefeeda et al., WO 2014/124701 – particularly for fig. 2, depicting a multi-level control hierarchy for an operation plant such as an HVAC facility for a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119     

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119